Citation Nr: 1431904	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1963 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  (The Veteran testified at a hearing before a Veterans Law Judge in August 2010, and a copy of the hearing transcript is of record.  That judge is no longer employed at the Board, so the Veteran was informed by letter dated in May 2014 of his right to another hearing.  The Veteran did not respond; thus, the Board will proceed.)

The August 2007 rating decision specifically denied service connection for degenerative joint disease (DJD) of the right foot with hammer toes and claw toes.  In his January 2008 Notice of Disagreement (NOD), the Veteran revised his claim.  He indicated that he was claiming service connection for a right ankle disorder.  In July 2008 the RO denied service connection service connection for DJD of the right ankle.  Just as the Board did in an October 2010 remand, it has recharacterized the issues on appeal to show both claims. 


FINDINGS OF FACT

1.  A right foot disability did not have its onset in service and is not otherwise related to active duty; DJD was not exhibited within the first post-service year.

1.  A right ankle disability did not have its onset in service and is not otherwise related to active duty; DJD was not exhibited within the first post-service year.



CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated by active military service, and DJD may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated by active military service, and DJD may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In letters dated in November 2006 and May 2008, VA notified the Veteran of the evidence and information necessary to substantiate his service connection claims for a right foot and right ankle disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In each letter, the Veteran was informed of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met.

The Board also finds that VA has complied with all assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The evidence of record contains post-service private and VA treatment records, and lay statements of the Veteran.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his current right foot and right ankle disabilities and opinions have been obtained concerning the etiology of these disabilities.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the disability issues on appeal.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).   Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.303(b).  Specifically, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a right foot disability and a right ankle disability, which he contends are related to his period of military service.  

Service treatment records (STRs) show treatment for a right ankle contusion in July 1969.  The records are otherwise silent for complaints of, treatment for, or diagnosis of a right foot disability.
Post-service, a December 2000 VA treatment record reflects treatment for and a diagnosis of a grade 2 ulcer on the right second toe, bilateral claw toes, DJD on the right mid-foot and ankle, as well as tight heel-cords bilaterally.  He was required to wear special footwear and scheduled to have a procedure done.

A December 2003 private treatment record shows a diagnosis of hammertoes and degenerative mid-foot disease with acquired mid-foot pes planus.

A May 2004 VA treatment record shows a diagnosis of hammertoes of the right foot.  

In December 2006, the Veteran was given a VA diabetes complete foot exam.  He reported that he had a previous foot ulcer.  The treating physician observed evidence of an old and healed ulcer.  He diagnosed the Veteran with hallux.  He also found decreased sensation or circulation, but no deformity, ulceration, or history of ulcer or amputation.

In February 2008, the Veteran presented for private examination of his right foot and ankle.  X-rays revealed that the bones were demineralized.  

A May 2008 VA treatment record shows that the Veteran was seen for an assessment of a wound on his right plantar aspect.  He was referred to podiatry and was found to have a diabetic foot ulcer.  

The Veteran was afforded a June 2008 VA examination to assess the nature of ha right ankle disability.  He reported his in-service injury and further reported that while on leave, he twisted his ankle while playing with his brother and went to the local emergency room for treatment where he was given an ACE wrap and placed on crutches for two to three weeks.  He stated that he has since twisted his ankle several times due to weakness and that he twisted it and fell to the ground.  He also reported that he had seen a doctor periodically about his right ankle since then.  He was diagnosed with right ankle recurrent sprains, DJD, with residual pain and edema.  

In July 2008, the June 2008 VA examiner provided an opinion that the Veteran's current diagnosis of right ankle recurrent sprains, DJD, with residual pain and edema was less likely as not the result of the right ankle sprain that occurred in military service.  She reasoned that there were no records between the 1960s (with the right ankle) and 2000, at which time there was mention of right ankle DJD.  No other notes mentioned the right ankle giving him problems.  A physical between the time of an ankle problem and discharge from the military did not mention any right ankle disorder.  There was no chronic right ankle disorder established in the military.  She observed that one of the notes looked like it referred to the left ankle, not the right ankle.  It was therefore noted that no chronic disorder was established between the time of service and the year 2000.

During the August 2010 Board hearing, the Veteran testified to spraining his right ankle while in service.  He stated that he received treatment three times.  He testified that x-ray results revealed that he had stretched tendons.  He testified that he was treated in 1971 at the Barris Memorial Hospital in Concord, but that they did not have his records on file anymore.  The Veteran contended that his right ankle had bothered him off and on continuously ever since he hurt it on active duty.  He further cited to medical literature from the Mayo Clinic, stating that "ankle injuries cause, over time, deteriorating joint disease."

Pursuant to the Board's October 2010 remand, the Veteran was afforded a VA examination in January 2011 to assess the current nature and etiology of his right foot disability.  Foot x-rays showed amputation of metatarsals with small residual portion of base of fifth metatarsal present.  Surgical hardware and ankylosing was noted at the mid-foot.  The Veteran was diagnosed with right ankle DJD, multiple ankle sprains, and amputation metatarsals.  Upon review of the claims file and examination of the Veteran, the examiner provided an opinion on whether it was at least as likely as not that any current right foot disorder, including post-surgical hammertoes and claw toes and arthritis, was related to service or the result of the Veteran's in-service right ankle injury.  The examiner indicated that the Veteran was noted to have right ankle injuries and that he did not see a history of foot pain in his STRs.  He continued to state that it appears the Veteran underwent right first metatarsal head resection in 2008 and appears to have a mid-foot amputation resulting in loss of all of his toes.  A review of old notes and x-rays revealed a December 2007 right foot x-ray showing multiple arthrodesis with extensive hardware in the medial aspect of the foot.  Degenerative changes at the first metatarsophalangeal joints were noted.  The examiner referenced a 2002 x-ray indicating chronic flexion of the toes.  Although the examiner was aware that the Veteran had hammertoes and claw toes as seen in the claims file, he stated he was unable to evaluate such as they have been amputated.  The examiner opined, however, that given the history of the Veteran's ankle contusion and sprain, it was less likely as not that those deformities were secondary to his right ankle injury noted in service.

Initially, the Board finds that the following facts are not in dispute.  The STRs show that the Veteran was treated for an injury to the right ankle in July 1969.  These records are otherwise without findings of any right foot disability or arthritis of the right ankle.  Furthermore, the Board notes that the Veteran does not allege that he had a right foot injury in service or that his right foot disability is related to service.

Also, as noted, the clinical record demonstrates evidence of a current disability which meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  In this regard, the Board concedes that the Veteran has a current right foot and right ankle disability.

Upon review of the pertinent post-service treatment records, the Board observes that there is no evidence of arthritis of the right foot or right ankle within one year of service separation.  In fact, although the Veteran has reported seeing a doctor periodically about his right ankle, in particular, since service, the post-service record is negative for any findings of complaints of, treatment for, or diagnosis of a right foot or right ankle disability until well over two decades after separation.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Nevertheless, the Veteran does not allege that he experienced any symptoms of a right foot disability since service and although he testified that he has experienced right ankle pain since service, the passage of over 25 years between discharge from service and the first objective documentation is additional evidence against the claims.

Based on the evidence of record, the Board finds that the July 2008 and January 2011 VA examination reports contain adequate discussions of the Veteran's current right foot and right ankle disabilities.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).

Thus, the most persuasive and competent evidence of record does not support the Veteran's claims of entitlement to service connection for a right foot or right ankle disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran is competent to testify in regard to the onset and continuity of his right foot and right ankle symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  In this case, the question of whether the Veteran's presently diagnosed right foot or right ankle disability is related to service is a complex medical question outside the competence of a layperson.  His own opinion is therefore not competent evidence of a nexus.  See Kahana, 24 Vet. App. at 433, n.4; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, the Board assigns little probative value to these statements.  

Therefore, the Board finds the July 2008 and January 2011 VA examination reports are the most persuasive evidence of record and weigh against the claims.  The examiners have discussed, at length, the Veteran's symptomatology and how his assertion that his right foot and right ankle disabilities are related to service is unlikely.  The Board finds these reports include reasoned medical opinions based on review of the pertinent records and relevant medical history, and constitute highly probative evidence that the Veteran's current right foot and right ankle disabilities are not related to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Caluza, 7 Vet. App. at 511-512.  Further, with regards to the right foot, the opinion is supported by the clinical findings throughout the record, which show that the Veteran's right foot became disabled after service and was likely related to his diabetes.  These records fail to establish that any right foot or ankle disability is related to military service.  Accordingly, service connection is not warranted for these claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not helpful to the Veteran because the preponderance of the evidence is against his claims.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right ankle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


